                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

MICHAEL RAY NEESE,

                       Plaintiff,                    MEMORANDUM DECISION &
                                                     DISMISSAL ORDER
v.

CACHE COUNTY JAIL et al.,                            Case No. 1:18-CV-83-TS

                       Defendants.                   District Judge Ted Stewart




       Reviewing this prisoner civil-rights complaint under 28 U.S.C.S. § 1915A (2019), in an

Order dated February 4, 2019, the Court deemed it deficient. (Doc. No. 14.) The Court gave

directions for curing the deficiencies, sent Plaintiff a "Pro Se Litigant Guide" (with a civil-rights

complaint form), and ordered the deficiencies be cured within thirty days. The Court has not

since heard from Plaintiff. Indeed, the Court has not heard at all from Plaintiff since he filed a

change of address on October 30, 2018—over six months ago.

       IT IS ORDERED that this action is DISMISSED without prejudice for failure to state a

claim under § 1915(e)(2)(B)(ii), follow the Court’s Order, and to prosecute his case, see

DUCivR 41-2. This action is CLOSED.

               DATED this 5th day of June, 2019.

                                               BY THE COURT:




                                               JUDGE TED STEWART
                                               United States District Court
